               Case 2:20-sp-00001-RSM Document 8 Filed 09/30/20 Page 1 of 2




 1                                                          HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8
     UNITED STATES OF AMERICA, et al.,                CASE NO. C70-9213 RSM
 9
                              Plaintiffs,             Subproceeding No. 20-01 RSM
10
                v.                                    ORDER GRANTING LEAVE TO OPEN NEW
11                                                    SUBPROCEEDING
     STATE OF WASHINGTON, et al.,
12
                              Defendants.
13

14          THIS MATTER comes before the Court on the ex parte motion of the Upper Skagit Indian

15   Tribe (Upper Skagit) for an Order granting leave to open a new subproceeding against the Sauk-

16   Suiattle Indian Tribe. Dkt. #22261. Other potential interested parties are the Swinomish Indian

17   Community and the State of Washington. Id. Counsel for Upper Skagit certifies that Upper Skagit

18   complied with the pre-filing requirements of Paragraph 25 of the Permanent Injunction, as

19   modified August 11, 1993 (Dkt. # 13599), and the Court’s Supplemental Order on Paragraph 25

20   Procedures (Dkt. # 19893). See Dkt. #22263 at ¶ 4

21          Having considered the Motion and the relevant record, the Court hereby ORDERS that the

22   Upper Skagit Indian Tribe is GRANTED leave to open a new subproceeding against the Sauk-

23   Suiattle Indian Tribe.

24          It is further ORDERED that the Clerk shall open this matter as a new subproceeding,

25   designated as Subproceeding 20-sp-01 RSM, and shall file the pending Motion for Temporary




     ORDER - 1
               Case 2:20-sp-00001-RSM Document 8 Filed 09/30/20 Page 2 of 2




 1   Restraining Order in that subproceeding. Upper Skagit may then file its Request for

 2   Determination. All filings in the subproceeding shall be filed in the main case, C70-9213RSM, as

 3   well as in the subproceeding.

 4          This Order does not constitute a finding that the dispute is within the Court’s jurisdiction

 5   under Paragraph 25 of the Permanent Injunction.

 6          DATED this 30th day of September, 2020.

 7

 8

 9
                                                  RICARDO S. MARTINEZ
10                                                CHIEF UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     ORDER - 2
